 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YASIR MEHMOOD,                                   No. 2:17-cv-00970 KJM AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    TABASSUM SARANI,
15                       Defendant.
16

17          Pending before the court are plaintiff’s motion for reconsideration, ECF No. 58, and

18   motion to compel, ECF No. 62. The court addresses each motion in turn.

19          I.      Motion for Reconsideration

20          The court has discretion to reconsider and vacate a prior order. Barber v. Hawaii, 42 F.3d

21   1185, 1198 (9th Cir. 1994); United States v. Nutri-cology, Inc., 982 F.2d 394, 396 (9th Cir.

22   1992). Motions for reconsideration are disfavored, however, and are not the place for parties to

23   make new arguments not raised in their original briefs. Northwest Acceptance Corp. v.

24   Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). Nor is reconsideration to be used

25   to ask the court to rethink what it has already thought. United States v. Rezzonico, 32 F. Supp. 2d

26   1112, 1116 (D. Ariz. 1998). “A party seeking reconsideration must show more than a

27   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered

28   ////
                                                      1
 1   by the court before rendering its original decision fails to carry the moving party’s burden.” U.S.
 2   v. Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001).
 3             Motions to reconsider are committed to the discretion of the trial court. Combs v. Nick
 4   Garin Trucking, 825 F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th
 5   Cir. 1983). To succeed, a party must set forth facts or law of a strongly convincing nature to
 6   induce the court to reverse its prior decision. See Kern–Tulare Water Dist. v. City of Bakersfield,
 7   634 F. Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in part on other grounds
 8   828 F.2d 514 (9th Cir. 1987). When filing a motion for reconsideration, Local Rule 230(j)
 9   requires a party to show the “new or different facts or circumstances claimed to exist which did
10   not exist or were not shown upon such prior motion, or what other grounds exist for the motion.”
11   The moving party must also show “why the [new] facts or circumstances were not shown at the
12   time of the prior motion.” Id.
13             Plaintiff seeks reconsideration of the undersigned’s June 6, 2018 order denying plaintiff’s
14   motion for a temporary restraining order. ECF No. 55. The court will deny plaintiff’s motion
15   because he does not present any new facts or circumstances, or changes in the law, meriting
16   reconsideration. Plaintiff is seeking a temporary restraining order against defendant to prevent
17   defendant from disposing of or transferring her assets. However, plaintiff presents no new facts
18   that would alter the outcome of the court’s previous order. Instead, plaintiff makes arguments
19   similar to those asserted in his initial motion: that he will be “highly prejudiced with irreparable
20   injury if the assets are sold until the judgment of this case,” which plaintiff predicts is “highly
21   likely.” ECF No. 58 at 2; 53 at 1, 2. Plaintiff cites no new rule of law and provides no factual
22   support for his motion for reconsideration. His motion for reconsideration must therefore be
23   denied.
24             II.    Motion to Compel
25             Plaintiff has also filed a motion to compel. ECF No. 62. Plaintiff’s motion states, in its
26   entirety, “plaintiff move[s] the honorable court for a motion to compel discovery from defendant.
27   As of today, no discovery is provided by defendant. Defendant was served discovery motion on
28   or about May 27, 2018 after discovery and scheduling order.” ECF No. 62 at 1.
                                                          2
 1          The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.
 2   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party's claim or
 3   defense—including the existence, description, nature, custody, condition, and location of any
 4   documents or other tangible things and the identity and location of persons who know of any
 5   discoverable matter.” Fed. R. Civ. P. 26(b)(1). Discovery may be sought of relevant information
 6   not admissible at trial “if the discovery appears reasonably calculated to lead to the discovery of
 7   admissible evidence.” Id. The court, however, may limit discovery if it is “unreasonably
 8   cumulative or duplicative,” or can be obtained from another source “that is more convenient, less
 9   burdensome, or less expensive;” or if the party who seeks discovery “has had ample opportunity
10   to obtain the information by discovery;” or if the proposed discovery is overly burdensome. Fed.
11   R. Civ. P. 26(b)(2)(C)(i)-(iii). The purpose of discovery is to make trial “less a game of blind
12   man’s bluff and more a fair contest with the basic issues and facts disclosed to the fullest
13   practicable extent,” U.S. v. Procter & Gamble Co., 356 U.S. 677, 682 (1958), and to narrow and
14   clarify the issues in dispute, Hickman v. Taylor, 329 U.S. 495, 501 (1947).
15          Where a party fails to answer an interrogatory submitted under Fed. R. Civ. P. 33, or fails
16   to produce documents requested under Fed. R. Civ. P. 34, the party seeking discovery may move
17   for compelled disclosure. Fed. R. Civ. P. 37. “The party seeking to compel discovery has the
18   burden of establishing that its request satisfies the relevancy requirements of Rule 26(b)(1).
19   Thereafter, the party opposing discovery has the burden of showing that the discovery should be
20   prohibited, and the burden of clarifying, explaining or supporting its objections.” Bryant v.
21   Ochoa, 2009 WL 1390794 at * 1 (S.D. Cal. May 14, 2009) (citations omitted). The opposing
22   party is “required to carry a heavy burden of showing” why discovery should be denied.
23   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.1975).
24          Here, plaintiff has not complied with the threshhold requirements for court intervention.
25   Plaintiff has not identified the discovery requests at issue. He states that a “discovery motion”
26   was served on or about May 27, 2018, but does not specify the type of discovery he sought from
27   defendant (such as requests for production of documents, requests for admissions, or
28   ////
                                                        3
 1   interrogatories1), let alone reproduce the requests as required by Fed. R. Civ. P. 26(b)(1).
 2   Because plaintiff has (1) failed to identify the discovery requests at issue, (2) failed to explain
 3   how the requests seek information reasonably related to lead to the discovery of admissible
 4   evidence, and (3) and failed to explain why they are proportional to the needs of the case, the
 5   motion to compel must be denied.
 6            The discovery period closed on September 14, 2018. See ECF No. 47 at 5 (“The parties
 7   may conduct discovery until September 14, 2018. Any motions necessary to compel discovery
 8   shall be filed by September 14, 2018.”) Accordlingly, pursuant to the Discovery and Scheduling
 9   Order, further discovery disputes will not be entertained.
10            III.      Conclusion
11            For the reasons stated above, IT IS HEREBY ORDERED that:
12                   1. Plaintiff’s motion for reconsideration, ECF No. 58, is DENIED; and
13                   2. Plaintiffs motion to compel, ECF No. 62, is DENIED.
14            IT IS SO ORDERED.
15   DATED: December 7, 2018
16

17

18

19

20

21

22

23

24

25

26

27

28   1
         See Fed. Rules Civ. Proc. 33, 34, & 36.
                                                         4
